                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                                4:19CR3011

      vs.
                                                                 ORDER
TAWHYNE M. PATTERSON SR.,
DAMON D. WILLIAMS, and DANTE D.
WILLIAMS,

                     Defendants.


      Based on the representations of counsel, trial preparation for this case will
require     conferring   with numerous     witnesses    and reviewing        voluminous
documents, some of which have recently been obtained by the government and
prepared for disclosure to defense counsel. The court finds it is unreasonable to
expect counsel and Defendants to be adequately prepared for trial within the time
limits of the Speedy Trial Act, and this case should be excluded from those time
limits, so it can be fairly and justly resolved. Accordingly,

       IT IS ORDERED:

      1)       Defendant Patterson’s unopposed motion to continue, (Filing No.
               69), is granted.

      2)       The trial setting and pretrial motion deadline are set aside.

      3)       A telephonic conference with the undersigned magistrate judge will
               be held on June 4, 2019 at 11:00 a.m. to discuss the status of case
               preparation and re-scheduling the pretrial motion deadline and trial.
               Counsel for the government, defense counsel, and the defendants
               shall attend the telephonic hearing. Counsel shall use the
               conferencing instructions assigned to this case (Filing No. 72) to
               participate in the call.
4)   The Court further finds that the time between today’s date and June
     4, 2019 shall be deemed excludable time in any computation of time
     under the requirements of the Speedy Trial Act, because this case is
     “unusual and complex,” and is exempted from the time restrictions of
     the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(B)(ii).

February 15, 2019.

                                    BY THE COURT:

                                    s/ Cheryl R. Zwart
                                    United States Magistrate Judge




                                2
